United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dr. Anthony Rogers, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1461
Issued: April 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 3, 2013 appellant, through her representative, filed a timely appeal from an
April 10, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

The Board notes that, following the issuance of the April 10, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).
2
3

20 C.F.R. § 8101 et seq.

The Board notes that appellant timely requested an oral argument before the Board. By letter dated June 12,
2013, the Clerk of the Board requested that appellant submit the issues to be argued, as well as the reasons oral
argument was necessary and advised that oral arguments were only held in Washington, DC. Appellant was asked
to confirm her request for oral argument. She did not respond to this request. Accordingly, the Board in its
discretion has proceeded to adjudicate the appeal as submitted on the record.

ISSUES
The issues are: (1) whether OWCP properly suspended appellant’s compensation
benefits effective May 16, 2011 based on her obstruction of a May 16, 2011 medical
examination pursuant to 5 U.S.C. § 8123(d); and (2) whether it properly suspended appellant’s
compensation benefits effective August 17, 2011 based on her obstruction of a July 1, 2011
medical examination pursuant to 5 U.S.C. § 8123(d).
On appeal appellant’s representative contends that Dr. James E. Butler, a Board-certified
orthopedic surgeon and OWCP referral physician, confirmed the diagnosis made by appellant’s
treating physician and indicated that she cooperated with the functional capacity examination
(FCE), which suggests that the former OWCP physicians were not truthful in their statements
regarding her lack of cooperation with the previous examinations.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated January 11, 2013,
the Board affirmed OWCP’s September 15, 2011 and February 14, 2012 decisions finding that
OWCP properly suspended appellant’s compensation benefits, pursuant to 5 U.S.C. § 8123(d),
based on her obstruction of the medical examinations conducted on May 16 and July 1, 2011.4
The facts of the case, as set forth in the prior decision, are incorporated by reference.
OWCP directed appellant to attend two FCE examinations with Dr. William P. Osborne,
an occupational medicine specialist. On the May 16, 2011 scheduled examination appellant
appeared; however, she did not fully cooperate due to her fear of reinjury. Again on July 1, 2011
she appeared at the second scheduled FCE to determine whether she was disabled from her
employment-related condition. Dr. Osborne reported that appellant did not fully cooperate as her
complaints were not supported by her physiological changes in her body.
By letter dated February 9, 2013, appellant, through her representative, requested
reconsideration.5 She submitted new hospital records indicating that she underwent a two-staged
lumbar fusion on May 22, 2012. Appellant was placed on the periodic rolls and received
appropriate compensation benefits.
Appellant submitted new reports from Dr. M. David Dennis, a Board-certified orthopedic
surgeon and her attending physician, who requested authorization for anterior cervical
decompression and fusion surgery on November 19, 2012.
On February 13, 2013 an OWCP medical adviser reviewed the new medical evidence of
record and found that, although pathology was present at multiple levels, the cervical fusion
4

Docket No. 12-739 (issued January 11, 2013). OWCP accepted that appellant, then a 65-year-old program
support assistant, sustained a neck sprain, lumbosacral sprain, and displacement of the cervical and lumbar
intervertebral discs without myelopathy as a result of moving boxes in the performance of duty on August 10, 2010.
5

Appellant had one year from the Board’s January 11, 2013 merit decision to file a timely request for
reconsideration from OWCP’s September 15, 2011 and February 14, 2012 decisions.

2

proposed by Dr. Dennis represented a complex spinal procedure with a significant morbidity risk
and, therefore, a second opinion evaluation was recommended for purposes of authorization.
In a February 15, 2013 report, Dr. Dennis diagnosed cervical disc herniation and lumbar
postfusion and reiterated his opinion that appellant needed cervical spine surgery. On
February 25, 2013 he diagnosed acute thoracic strain and indicated that appellant was also
having worsening pain through the neck. On March 22, 2013 Dr. Dennis diagnosed
displacement of cervical intervertebral disc without myelopathy and cervical spondylosis without
myelopathy and reiterated his opinion that appellant would benefit from surgery.
OWCP referred appellant, together with a statement of accepted facts and the case record,
to Dr. Butler for a second opinion evaluation. In a March 26, 2013 report, Dr. Butler diagnosed
status post 360-degree fusion at L4-S1 with residuals, left lower extremity weakness and cervical
disc disorder at C3-6, left. Upon physical examination, he found significant tenderness and
spasms at C3-6, a positive foraminal compression test on the left with pain radiating down into
the left shoulder, decreased cervical and lumbar spine range of motion, and weakness in the left
arm and left leg. Dr. Butler concurred with Dr. Dennis that the proposed cervical surgery was
medically appropriate. He noted that an FCE was performed on March 26, 2013 and appellant
“gave a reliable effort upon testing.” Dr. Butler found that appellant was capable of sedentary
work with restrictions of no prolonged sitting and standing.
By decision dated April 10, 2013, OWCP denied modification of the prior decision.6
LEGAL PRECEDENT -- ISSUES 1 & 2
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.7
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.8
OWCP’s federal regulations at section 10.320 provide that a claimant must submit to
examination by a qualified physician as often and at such time and places as OWCP considers
reasonably necessary.9 Section 8123(d) of FECA and section 10.323 of OWCP regulations
provide that, if an employee refuses to submit to or obstructs a directed medical examination, his
or her compensation is suspended until the refusal or obstruction ceases.10 However, before
OWCP may invoke these provisions, the employee is provided a period of 14 days within which
to present in writing his or her reasons for the refusal or obstruction.11 If good cause for the
6

The Board notes that OWCP approved appellant’s cervical spine surgery by letter dated June 19, 2013 and
placed her on the periodic rolls to receive appropriate disability compensation.
7

5 U.S.C. § 8123(a).

8

See James C. Talbert, 42 ECAB 974, 976 (1991).

9

20 C.F.R. § 10.320.

10

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d) (September 2010); Scott R. Walsh, 56 ECAB 353 (2005); Raymond C. Dickinson, 48 ECAB 646 (1997).

3

refusal or obstruction is not established, entitlement to compensation is suspended in accordance
with section 8123(d) of FECA.12
ANALYSIS -- ISSUES 1 & 2
The Board finds that OWCP properly suspended appellant’s compensation benefits,
pursuant to 5 U.S.C. § 8123(d), based on her obstruction of the medical examinations conducted
on May 16 and July 1, 2011.
OWCP scheduled an FCE with Dr. Osborne on May 16, 2011 at 10:00 a.m. and July 1,
2011 at 9:00 a.m. Although appellant appeared for the FCE on May 16, 2011 as scheduled, the
record establishes that the examination was terminated because she did not attempt any of the
protocols due to fear of reinjury. She also appeared for the FCE on July 1, 2011 as scheduled;
however, the record establishes that she did not fully cooperate as she provided magnified
responses and complaints during the necessary testing, which were not supported by
physiological changes in her body.
The Board has recognized OWCP’s responsibility in developing claims.13 Section 8123
authorizes it to require an employee, who claims disability as a result of federal employment, to
undergo a physical examination as OWCP deems necessary. The determination of the need for
an examination, the type of examination, the choice of locale and the choice of medical
examiners are matters within the province and discretion of OWCP. The only limitation on this
authority is that of reasonableness.14 The referral to an appropriate specialist in appellant’s area
at OWCP’s expense cannot be considered unreasonable. In this case, OWCP acted within its
discretion by referring appellant for an FCE to determine the extent of her employment-related
conditions, continuing disability and medical treatment.
The Board has held that a failure to properly cooperate in an FCE constitutes an
obstruction of an examination under section 8123(d).15 Appellant did not submit any evidence to
establish good cause for her obstruction of the scheduled examinations. She did not offer
sufficient reasons for her refusal to cooperate with the FCEs, nor did she submit any medical
evidence that she could not physically perform the evaluations. The Board finds that there is no
justification in the record for appellant’s refusal to submit to the medical examinations scheduled
by OWCP.16 The Board further finds that OWCP properly followed its established procedures
when it invoked the provision of 5 U.S.C. § 8123(d), in suspending her entitlement to
compensation due to her refusal to cooperate with the medical examinations as directed. OWCP
did not abuse its discretion in this matter.
12

Id.

13

See Scott R. Walsh, supra note 11; T.L., Docket No. 10-246 (issued August 9, 2010).

14

20 C.F.R. § 10.320; see id.

15

See Gilbert Ortega, Docket No. 98-642 (issued December 29, 1999); Gloria D. Livingston, Docket No. 942573 (issued October 22, 1996).
16

Id.

4

On appeal appellant’s representative contends that Dr. Butler confirmed the diagnosis
made by Dr. Dennis and advised that appellant had cooperated with the FCE, which suggests that
the former OWCP physicians were not truthful in their statements regarding her lack of
cooperation on previous examinations. There is no evidence of record to establish that the
reports from the former OWCP physicians were flawed or not based on proper findings. Without
evidence in support of appellant’s allegation of bias, OWCP has nothing more than an
unsubstantiated excuse.17 The relevant issue is whether OWCP properly suspended her
compensation benefits under 5 U.S.C. § 8123(d) due to her obstruction of the medical
examinations conducted on May 16 and July 1, 2011. Appellant did not submit sufficient
evidence to establish that she was incapable of undergoing the examinations and attendant
evaluations when directed. The fact that she complied with a March 26, 2013 FCE does not
support her prior refusal to cooperate with the prior examinations. The Board finds that OWCP
properly suspended appellant’s compensation benefits effective May 16 and August 17, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits,
pursuant to 5 U.S.C. § 8123(d), based on her obstruction of the medical examinations conducted
on May 16 and July 1, 2011.

17

See Atanacio G. Sambrano, 51 ECAB 557 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

